NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                       AUG 15 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

In re: DARRYL CARTER,                           No. 16-60034

             Debtor.                            BAP No. 14-1581
______________________________

DARRYL CARTER,                                  MEMORANDUM*

                Appellant,

 v.

RON L. BARBER,

                Appellee.

                         Appeal from the Ninth Circuit
                           Bankruptcy Appellate Panel
              Kurtz, Dunn, and Taylor, Bankruptcy Judges, Presiding

                             Submitted August 9, 2017**

Before:      SCHROEDER, TASHIMA, and M. SMITH, Circuit Judges.

      Darryl Carter appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment dismissing as moot Carter’s request for injunctive relief, and


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vacating and remanding the remainder of the bankruptcy court’s judgment in

Carter’s adversary proceeding. We have jurisdiction under 28 U.S.C. § 158(d).

We review de novo BAP decisions and apply the same standard of review that the

BAP applied to the bankruptcy court’s ruling. Boyajian v. New Falls Corp. (In re

Boyajian), 564 F.3d 1088, 1090 (9th Cir. 2009). We affirm.

      The BAP properly concluded that Carter’s request for injunctive relief was

moot because Carter sought to enjoin an unlawful detainer proceeding that had

concluded. See Nat’l Mass Media Telecomm. Sys., Inc. v. Stanley (In re Nat’l

Mass Media Telecomm. Sys., Inc.), 152 F.3d 1178, 1180-81 (9th Cir. 1998) (setting

forth standard of review and explaining that a case is constitutionally moot when

“an event occurs while a case is pending appeal that makes it impossible for the

court to grant any effectual relief” (citation and internal quotation marks omitted)).

      We reject as without merit Carter’s contention that the BAP erred by

construing his “time expenditures” as a request for attorney’s fees.

      To the extent Carter contends that the BAP improperly remanded his

damages claims to the bankruptcy court instead of resolving them in the first

instance, we reject such contention as without merit.

      All pending requests and motions are denied.

      AFFIRMED.




                                          2                                     16-60034